DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed November 19, 2019 and the preliminary amendment and other correspondence received October 30, 2020.
Claims 1-20 are canceled.
Claims 21-40 are new.
Claims 21-40 are pending.

Information Disclosure Statement
The information disclosure statement submitted November 19, 2019 and its contents have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,515,388 B2 (hereinafter the “’388 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 21-40 are disclosed by claims 1-22 of the ’388 patent.

Statement Regarding Prior Art
Claims 21-40
The independent claims include features for transmitting an email to a plurality of customer prospects associated with the email marketing campaign in which the email is configured to fetch an image upon presentation to a customer prospect; receiving, via the data network interface, an image fetch request from an Internet-connected computing device of a customer prospect from the plurality of customer prospects in which the image fetch request includes as a parameter an email address of the customer prospect; dynamically selecting a phone number of the pool of potential system phone numbers based on the image fetch request and the email marketing campaign; generating an image comprising at least the phone number selected from the pool of phone numbers associated with the email marketing campaign; and transmitting the generated image to the Internet-connected computing device of the customer prospect. 
Fuelling discloses a method that includes collecting a plurality of email addresses of customers from a customer database, in which a telephone number is associated with each email address that was collected from the customer database; generating and sending an email to each customer whose email address was collected from the customer database, in which each email includes customized program logic that sends a message to the computer system when a customer receiving the email interacts with it and the message includes a unique identifier for the customer; receiving a message from a first customer; reading the unique identifier embedded in the message; looking up the first customer’s phone number in the customer database using the unique identifier; and initiating a telephone call to the first customer. However, Fuelling does not explicitly disclose receiving, via the data network interface, an image fetch request from an Internet-connected computing device of a customer prospect from the plurality of customer prospects, wherein the image fetch request includes as a parameter an email address of the customer prospect, dynamically selecting a phone number of the pool of potential system phone numbers based on the image fetch request and the email marketing campaign, and transmitting the generated image to the Internet-connected computing device of the customer prospect.
Sylvain teaches providing context information to a called party or network resources when a caller initiates a click-to-call (C2C) call. The context information bears on the reason for the call, and in 
Gilberd teaches systems and methods that provide a call tracking service that does not require landing pages operated by the advertisers and still provide granular visibility into the actual ad impressions. Gilberd’s system includes a call tracking server system, a webserver, an advertiser system coupled to a public network and accessible to one or more users. The call tracking server system includes a database that stores user profile data associated with the one or more users. The system is configured to provide one or more URLs that replace one or more URLs supported by the advertiser system, create a user profile storing data received from and related to the user and the device operated by the user, provide a tracking number, acting as an identifier, for display at a device operated by a user, forward call from the user to the advertiser system, and update the user profile with information relating to the call. Although Gilberd’s system teaches generating an image fetch request includes as a parameter an email address of the customer prospect, Gilberd does not explicitly teach using this information, along with the other information required by the claims, to dynamically select a phone number of the pool of potential system phone numbers based on this image fetch request and the email marketing campaign.
U.S. Pub. No. 2017/0017622 A1 to Soundararajan et al. (hereinafter “Soundararajan”) teaches a tracker that receives a selection of a content item associated with a keyword. The tracker stores, in an impression data structure, tracking data including the keyword. The tracker maps the selected content 
Ger Koole et al., Queueing Models of Call Centers: An Introduction, 2002, Kluwer Academic Publishers, Annals of Operations Research 113, 41-59. (Year: 2002) (hereinafter “Koole”) discloses approaches for queueing models of call center. But Koole does not explicitly teach receiving, via the data network interface, an image fetch request from an Internet-connected computing device of a customer prospect from the plurality of customer prospects, wherein the image fetch request includes as a parameter an email address of the customer prospect, dynamically selecting a phone number of the pool of potential system phone numbers based on the image fetch request and the email marketing campaign, and transmitting the generated image to the Internet-connected computing device of the customer prospect.
For these reasons, the closest art of record, including the combination of Fuelling, Sylvain, Gilberd, Soundararajan, and Koole, does not teach, suggest, or render obvious each and every element of the independent claims. Further, one of ordinary skill in the art at the time of invention would not look to combine Fuelling, Sylvain, Gilberd, Soundararajan, and Koole, or the closest art of record, to arrive at the present claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to for the reasons discussed in the Statement Regarding Prior Art section of this Office action.
U.S. Pub. No. 2015/0120438 A1 to Gilberd;
U.S. Pub. No. 2017/0017622 A1 to Soundararajan;
U.S. Pub. No. 2012/0027185 A1 to Fuelling; and
U.S. Pub. No. 2007/0294354 A1 to Sylvain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622